151 Ga. App. 844 (1979)
261 S.E.2d 757
GATES
v.
RUTLEDGE et al.
58340.
Court of Appeals of Georgia.
Submitted September 4, 1979.
Decided October 19, 1979.
Charlie Will Gates, pro se.
Franklin H. Thornton, H. J. Thomas, Jr., R. Michael Key, for appellees.
Mr. and Mrs. J. L. Rutledge, pro se.
CARLEY, Judge.
Gates has filed a pro se appeal from an order of the Juvenile Court of Troup County awarding custody of his four minor children to the appellees (the maternal grandparents) during the school year and to his mother, Mrs. Mary Alice Gates, during summer vacation. No appeal was filed by Mrs. Gates. Appellant, who killed the children's mother and is currently serving a term in prison, was not a party on the juvenile court level and the appellees have moved to dismiss the appeal because of his lack of standing.
"It will be accepted as elementary, that no person is entitled to prosecute a writ of error for the reversal of a judgment, unless that person was a party to the proceeding in which the judgment complained of was rendered." Swift v. Thomas, 101 Ga. 89, 91 (1) (28 S.E. 618) (1897); Ga. Music Operators Assn. v. Fulton County, 184 Ga. 348 (1, 2) (191 S.E. 117) (1937); U. S. Fire Ins. Co. v. Farris, 146 Ga. App. 177 (245 SE2d 868) (1978); Code Ann. § 6-802. Accordingly, the motion to dismiss must be granted.
Appeal dismissed. Deen, C. J., and Shulman, J., concur.